Citation Nr: 0829081	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids prior to November 1, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for hemorrhoids as of November 1, 2004. 

3.  Entitlement to a disability rating in excess of 30 
percent for lichen simplex chronicus.  

4.  Whether new and material evidence has been received to 
reopen a claim for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Having reopened the veteran's claim for entitlement to 
service connection for a low back disorder, the merits of the 
claim are addressed in the REMAND portion of the decision 
below and the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 1, 2004, the veteran's service-
connected hemorrhoids were not productive of persistent 
bleeding with secondary anemia or fissures.

2.  Since November 1, 2004, the veteran's service-connected 
hemorrhoids have not been productive of impairment of 
sphincter control with occasional involuntary bowel movements 
necessitating wearing a pad or any other disorder such as 
stricture of the rectum or anus or prolapse of the rectum.

3.  The veteran's service-connected lichen simplex chronicus 
is not productive of more than 40 percent entire body 
coverage or exposed areas affected, or constant or near-
constant systemic therapy such as the use of corticosteroids 
or other immunosuppressive drugs required.

4.  The Board denied service connection for a low back 
disorder in a June 1984 decision.  The veteran has not sought 
reconsideration of that decision, and it is final.

5.  Some of the new evidence submitted subsequent to June 
1984 in support of the veteran's claim for service connection 
for a low back disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids were not met prior to November 1, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic 
Codes 7332 through 7336 (2007).

3.  The criteria for a disability rating in excess of 30 
percent for lichen simplex chronicus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.118, Diagnostic Code 7806 (2007)

4.  The June 1984 Board decision that denied the veteran's 
claim for service connection for a low back condition is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2007).

5.  New and material evidence has been received, and the 
veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

With regard to the veteran's claims for increased ratings, 
38 U.S.C.A. § 5103(a) requires that VA notify the claimant 
that he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Nicholson, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria that would 
not be satisfied by the demonstration of a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied by the March 2004 
notice provided prior to the initial adjudication of the 
veteran's increased rating claims.  Although any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, VA can avoid 
reversal by showing that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that any deficiencies in the 
notice provided did not affect the essential fairness of the 
adjudication of the veteran's claims for increased disability 
ratings for his service-connected disabilities.  The veteran 
was advised in the notice provided that he must demonstrate a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran appeared and testified at a hearing 
before the undersigned in May 2008.  At that hearing, the 
undersigned advised the veteran that he had the right to 
submit evidence showing the effect the worsening of his 
service-connected disabilities have on his employment and 
daily life.  The veteran acknowledged this advisement and 
gave testimony of the effect his service-connected 
disabilities have had on his employment and daily life.  Thus 
the veteran's testimony is sufficient to show that he had 
actual knowledge of the need to show the effect the worsening 
of his service-connected disabilities has on his employment 
and daily life.  

In addition, the Board acknowledges that the rating criteria 
used to evaluate the veteran's service-connected skin 
disorder require the showing of specific measurements, and 
that the March 2004 notice did not advise the veteran of this 
rating criteria.  Nevertheless, the Board finds that the 
veteran has been provided with post-adjudication notice and 
subsequent adjudication and, therefore, such deficiency in 
the pre-adjudication notice has been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).  In the Statement of the 
Case issued in September 2005, the veteran was provided with 
the rating criteria set for in 38 C.F.R. § 4.118, Diagnostic 
Code 7806, the rating criteria used to evaluate the veteran's 
skin disorder.  After providing substantial time for the 
submission of additional evidence (which the veteran did), 
his claims for increased ratings were readjudicated in July, 
August and October of 2007.  Furthermore, the veteran was 
advised at the May 2008 hearing that, in order to establish 
entitlement to a higher disability rating for his skin 
disorder, he would have to show that more than 40 percent of 
his body is covered, and he admitted that such was not the 
case.  Thus, actual knowledge by the veteran of what is 
required to show entitlement to a higher disability rating 
for his skin disorder has been shown.

Finally, the veteran was provided notice in March 2006 that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disability as 
published in the Code of Regulations, that disability ratings 
may be assigned at other levels, and that the nature and 
symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the notice provided to the veteran on his claims 
for increased disability ratings have not affected the 
essential fairness of the adjudication.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
2003 through October 2007.  Private medical treatment records 
identified by the veteran were either obtained or provided by 
the veteran.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence 
relevant to his claims.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
March 2004 and August 2005.  Significantly, the Board 
observes that he does not report that his service-connected 
disabilities have worsened since he was last examined.  Thus 
a remand is not required solely due to the passage of time.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hemorrhoids

Under DC 7336, external or internal hemorrhoids are assigned 
a noncompensable rating when they are mild or moderate.  A 10 
percent disability rating is assigned when external or 
internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent disability rating is 
assigned when there are external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.118 (2007).

Service connection for hemorrhoids was granted in an April 
1983 rating decision and was initially evaluated as 
noncompensable.  By an August 2000 rating decision, a 10 
percent disability rating was awarded.  The veteran filed a 
claim in January 2004 seeking a disability rating higher than 
10 percent.  By decision issued in September 2005, an 
increase to 20 percent was awarded effective November 1, 
2004.  In addition, a temporary total disability rating was 
awarded from January 17, 2005, to February 28, 2005, due to 
surgical treatment necessitating convalescence.  A 20 percent 
disability rating has been continued since March 1, 2005.  
Thus, the veteran's disability rating for his service-
connected hemorrhoids has been staged during the period of 
the pendency of his claim.  The Board must, therefore, 
consider first whether a disability rating in excess of 10 
percent is warranted for the period prior to November 1, 
2004, and then whether a disability rating in excess of 20 
percent is warranted thereafter, excluding the period of the 
temporary total rating.

The medical evidence prior to November 1, 2004, shows the 
veteran was seen several times between January 2003 and 
October 2004 with complaints of painful hemorrhoids and 
associated bleeding.  VA treatment records show that 
examination on July 2003 revealed external hemorrhoids that 
were not thrombosed.  There was no evidence of active 
bleeding.  This treatment record indicates the veteran had 
not been compliant with his treatment (use of stool softeners 
and laxatives).  A surgical consult on October 2003 revealed 
external and internal hemorrhoids.  Digital rectal 
examination did not show any masses or abnormal sphincter 
tone.  The VA treatment records, although showing that blood 
laboratory tests were done, do not indicate any evidence of 
anemia associated with blood loss due to the veteran's 
hemorrhoids.

The veteran underwent a VA examination in March 2004.  The 
veteran complained of intermittent pain, swelling and 
sometimes blood in the toilet bowl.  Digital rectal 
examination revealed moderate enlarged external hemorrhoids 
that were tender and marked tenderness on digital 
examination.  

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted prior 
to November 1, 2004.  Although the medical evidence shows the 
veteran has enlarged external hemorrhoids and sometimes 
internal hemorrhoids that are tender, there is no evidence of 
any fissure.  Furthermore, although the veteran complains of 
blood in his stool, there is no evidence of active bleeding 
or anemia related to blood loss from his hemorrhoids.  
Without evidence of anemia or fissure, the criteria for a 20 
percent disability rating are not met.  Therefore, the Board 
finds that a disability rating in excess of 10 percent for 
the veteran's hemorrhoids is not warranted prior to November 
1, 2004.

On November 1, 2004, the veteran was seen in the VA emergency 
room with complaints of painful hemorrhoids.  He reported an 
increase in pain for a couple of days.  He refused digital 
rectal examination.  Visual examination did not reveal any 
external hemorrhoids protruding, but there was an obvious 
anal fissure seen posteriorly.  This was believed to be the 
nidus of the veteran's pain.  He was given stool softeners 
and instructed to take Sitz baths twice a day.  Follow up 
with proctology was arranged.  On November 24, 2004, the 
veteran was seen for surgical consult.  Inspection revealed 
external thrombosed hemorrhoids and possible fissure midline 
posterior.  A digital rectal examination was not performed 
secondary to the veteran's pain.  The veteran was scheduled 
to be examined under anesthesia with possible 
hemorrhoidectomy and sphinctorectomy on January 20, 2005.  
Although the veteran was seen for follow-up at VA in 
preparation for this surgery, the veteran actually had the 
surgery at a private hospital on January 17, 2005.  The 
Operative Report reveals the veteran underwent a 
sigmoidoscopy with subsequent fissurectomy, hemorrhoidectomy 
and internal sphincterotomy.  The post-operative diagnosis 
was fissure in ano with hemorrhoid, anal stenosis.

Subsequent VA treatment records show that, despite the 
surgery, the veteran has continued to have painful 
hemorrhoids and ano fissure.  He continues to complain of 
blood loss related to bowel movements.  VA examination 
conducted in August 2005 revealed the veteran continues to 
have an ano fissure, although no hemorrhoids were appreciated 
at that time.  Furthermore, no evidence of bleeding or signs 
of anemia were seen.  There was an indication of sphincter 
spasm, but no impairment in sphincter control was indicated.  
The veteran denied the need for the use of pads due to fecal 
leakage or involuntary bowel movements.  

The veteran also underwent another sigmoidoscopy in October 
2005.  Although no fissure was found, it revealed the 
presence of non-thrombosed external hemorrhoids and internal, 
bleeding, moderate hemorrhoids.  A few benign polyps were 
seen in the rectum and the sigmoid colon, which were resected 
and retrieved.  

Based upon this evidence, therefore, the criteria for a 20 
percent disability rating was met as of November 1, 2004, as 
there was evidence of a fissure in addition to the 
hemorrhoids.  Furthermore, although the veteran underwent a 
surgical procedure to repair the fissure, this appeared to be 
unsuccessful and there is evidence that the veteran has 
continued to have problems with this ano fissure.  Thus a 20 
percent disability rating is also warranted for the period 
starting March 1, 2005, subsequent to the veteran's surgery 
and convalescence period.  

The Board finds, however, that a higher disability rating is 
not warranted.  The 20 percent disability rating is the 
highest evaluation provided for under Diagnostic Code 7336.  
Thus in order to be entitled to a higher schedular rating, 
the veteran's disability would have to meet the rating 
criteria under a different diagnostic code.  The Board has 
looked at other applicable diagnostic codes in 38 C.F.R. 
§ 4.118, but does not find that the evidence establishes that 
the criteria for a disability rating higher than 20 percent 
are met.  A higher disability rating is not warranted under 
Diagnostic Code 7332 because there is no evidence of 
impairment of sphincter control involving occasional 
involuntary bowel movements necessitating wearing a pad.  Nor 
is a higher disability rating warranted under Diagnostic Code 
7333 as there is no evidence of stricture of the rectum and 
anus with moderate reduction of lumen or moderate constant 
leakage.  Finally, a higher disability rating is not 
warranted under Diagnostic Code 7334 because the evidence 
fails to show moderate prolapse of the rectum with persistent 
or frequent recurrence.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is entitled to a disability rating higher than the 20 
percent currently assigned for the respective periods under 
the VA rating schedule.  The Board must, however, also 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b)(1) (2007).  

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2007).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2007); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an exception or unusual 
disability picture so as to render application of the regular 
provisions impractical.  Rather the disability resulting from 
the veteran's service-connected hemorrhoids fits squarely 
within the rating criteria set forth in the VA rating 
schedule.  Furthermore it has not been contended or otherwise 
indicated that the veteran's hemorrhoids have resulted in any 
extensive hospitalization or other treatment regimen.  
Although VA treatment records show the veteran has received 
treatment for his hemorrhoids and that he must perform some 
self-treatment at home, there is no indication that such 
treatment is of such a nature as to unreasonably interfere 
with his employment or daily life to an extent that would 
make application of the regular rating criteria impractical.  
Furthermore, although the veteran has had surgical 
intervention (via a sigmoidoscopy) for his hemorrhoids and 
related fissure, there is no evidence that such treatment 
resulted in extensive hospitalization or treatment.   

Finally, although the veteran testified that he had some 
interference with his employment in that he has to be in the 
bathroom for extended periods of time when he has a bowel 
movement, this is due to chronic constipation and not 
necessarily his hemorrhoids, although they cause his bowel 
movements to be painful.  Furthermore, although there is 
evidence that the veteran was given a doctor's note in 
December 2004 for a few days off from work due to pain from 
his hemorrhoids and fissure, there is no indication that the 
veteran regularly missed work due to his hemorrhoids or that 
this was more than two or three days.  Thus there is no 
evidence of record showing that the veteran's hemorrhoids and 
problems related thereto have interfered with any employment 
to a degree that would render the application of the regular 
schedular standards impractical.  The Board does note that 
the veteran reported at the May 2008 hearing that he changed 
jobs from working in food service at the Dallas, Texas VA 
Medical Center to being a substitute teacher.  The veteran 
admitted, however, that this was mainly due to a nonservice-
connected low back disorder rather than his hemorrhoids.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The evidence failing to establish that the veteran's service-
connected hemorrhoids create an exceptional or unusual 
disability picture that renders the application of the 
regular VA rating schedule impracticable, the Board finds 
that this issue does not warrant referral for extraschedular 
consideration.

Lichen Simplex Chronicus

Service connection for lichen simplex chronicus was awarded 
by a April 1983 rating decision.  It was initially evaluated 
as noncompensable.  By decision issued in September 1998, a 
10 percent disability rating was awarded.  An increase to 30 
percent was granted in March 2001.  As there is no diagnostic 
code specific to the veteran's service-connected skin 
disorder, his lichen simplex chronicus has been evaluated 
under Diagnostic Code 7806, which evaluates dermatitis and 
eczema.  See 38 C.F.R. § 4.20 (2007) (When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.).  

Diagnostic Code 7806 provides for a 30 percent rating where 
the condition affects 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  More than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent maximum rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).

After reviewing all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
rating criteria for a disability rating higher than 30 
percent have been met.  The medical evidence of record, 
consisting of VA treatment records and VA examination 
reports, fails to establish that the veteran's lichen simplex 
chronicus affects more than 40 percent of his entire body or 
more than 40 percent of the exposed areas affected.  The 
medical evidence shows at most only 15 percent of the 
veteran's total body area covered.  (See August 2005 VA 
examination report.)  Furthermore, the veteran acknowledged 
at the May 2008 hearing that his skin disorder does not 
affect more than 40 percent of his body.  

In addition, the medical evidence fails to establish that 
more than 40 percent of the exposed areas are affected by 
this skin disorder.  The medical evidence shows that the 
veteran's outbreaks are generally on nonexposed areas such as 
the arms, legs, buttocks, back and shoulders.  At the last VA 
examination in August 2005, the only exposed area involved 
was on the left ear lobule.  It was estimated that this 
involved less than one percent of the exposed areas.  

Finally, the medical evidence shows, and the veteran 
testified, that he has only used topical treatment for this 
skin disorder.  The veteran has never used systemic drugs 
such as corticosteroids or other immunosuppressive drugs to 
treat this skin disorder.  

For these reasons, the Board finds that the evidence fails to 
establish that a disability rating in excess of 30 percent is 
warranted for the veteran's service-connected lichen simplex 
chronicus.  The Board also finds that referral for 
extraschedular consideration is not warranted.  As the 
standard for extraschedular consideration was set forth in 
the previous section, it will not be reiterated here.  

The veteran's service-connected skin disorder is shown to 
basically involve scaly, dry, circular papules and 
hyperpigmented patches that cause itching with slight 
excoriation.   He uses topical lotions and ointments to treat 
it.  He has never been hospitalized for this condition.  Nor 
is there any evidence of any other extensive treatment 
regimen.  There was some indication that the veteran was 
being considered for NB-UVB treatment back in 2003, but there 
is no actual treatment records showing he underwent such 
treatment or that he continues to do such treatment.  
Furthermore, the veteran has never reported, either at VA 
examination or at the May 2008 hearing, that he has undergone 
any such treatment regimen.  

Finally, the veteran has not reported any specific 
interference with his employment such that the disability 
ratings provided in the regular schedular would be made 
impracticable.  The veteran testified that he is self-
conscious about his skin disorder and tries to hide it 
because others ask him about it.  However, he did not provide 
any evidence that he has lost significant time from work or 
been unable to find employment because of his service-
connected skin disorder.  As previously noted, the veteran 
testified that he quit his job as a worker in the food 
service at the VA Medical Center in Dallas, Texas, and has 
become a substitute teacher, thus he is not working full-
time.  He acknowledged though that his decision to do this 
was mainly due to a nonservice-connected low back disorder 
rather than his service-connected disabilities.  Thus, 
referral for extraschedular consideration is not warranted.

III.  Claim to Reopen

 The veteran filed a claim for service connection for a low 
back disorder in October 2005.  By decision issued June 21, 
1984, the Board denied service connection for a back 
disorder.  This decision became final on the date issued, and 
the Chairman of the Board has not ordered reconsideration of 
this decision to date.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2007).  This decision is, therefore, 
final.

Thus the veteran's October 2005 claim for service connection 
for a low back disorder is a claim to reopen the previously 
denied claim.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to June 1984 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since June 1984 consists of the 
veteran's statements and testimony, VA treatment records and 
private treatment records. The Board finds some of this 
evidence to be material.  Specifically, the Board finds a May 
2007 statement from a private physician regarding the 
veteran's back to be material.  This doctor states that he 
has examined the veteran and his history and physical exam 
are consistent with severe spinal stenosis.  The doctor 
stated it is his belief that the veteran's "service in the 
United States army exacerbated his problem and led to the 
present situation."  Thus this doctor provides an opinion 
supportive of a nexus between the veteran's current low back 
disorder and his military service.  As the veteran's claim 
was previously denied on the basis that his post-service back 
disorder did not have its onset in service, this evidence 
goes directly to that issue and is, therefore, material.

Accordingly, the Board finds that the evidence received 
subsequent to June 1984 is new and material and serves to 
reopen the claim for service connection for a low back 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.

  
ORDER

Entitlement to a disability rating in excess of 10 percent 
for hemorrhoids prior to November 1, 2004, is denied.

Entitlement to a disability rating in excess of 20 percent 
for hemorrhoids as of November 1, 2004, is denied. 

Entitlement to a disability rating in excess of 30 percent 
for lichen simplex chronicus is denied.  

New and material evidence having been presented, the 
veteran's claim for service connection for a low back 
disorder is reopened and, to that extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the Board finds that it must remand 
the merits of this claim for further development.  

First, the veteran testified at the May 2008 hearing that he 
began treatment at the VA Medical Center in Oklahoma City, 
Oklahoma, as early as 1979 and continued treatment there 
until 1995.  The only VA treatment records from this facility 
in the claims file are from December 1982 through January 
1983.  Furthermore, the veteran testified that he thereafter 
received VA medical treatment at the VA Medical Center in 
Temple, Texas, from 1995 to 2000.  None of these records 
appear to be in the claims file.  Further efforts are, 
therefore, needed to obtain any relevant VA treatment records 
from these facilities.

In addition, the Board finds that a VA examination is 
necessary to obtain an opinion as to the etiology of the 
veteran's current back disorder.  The most recent medical 
evidence shows the veteran currently has retrolisthesis at 
L3-4 and L4-5, multilevel spondylosis, multilevel disc bulges 
and central canal stenosis at L2-3.  (See the reports of a 
November 2005 magnetic resonance imaging study and an August 
2006 lumbar myelogram.)  As previously indicated, the veteran 
has submitted an opinion from a private doctor that his 
military service exacerbated his problem and led to his 
present situation (diagnosed as severe spinal stenosis).  
However, the Board notes that there is evidence of possibly 
two post-service incidents of injury to the veteran's back 
prior to this doctor's opinion letter that was not accounted 
for in his letter.  

First, there is evidence in the file that the veteran was 
involved in a serious car accident in late 1982.  This 
appears to have occurred some time prior to October 13, 1982 
(see VA's November 1982 letter to veteran and veteran's 
January 1983 response).  VA treatment records from December 
1982 show the veteran's complaint of back pain.  He was 
initially diagnosed to have dorsal myositis, but then was 
diagnosed to have spondylolisthesis, grade I, as seen by x-
ray.  

The second injury seen in the claims file occurred in June 
2005.  Per the workers' compensation records, on June 27, 
2005, the veteran was involved in a slip and fall at work.  
The injuries related were lumbar strain and left knee.  
Subsequent treatment records, both VA and non-VA, show the 
veteran's continued and increasing complaints of low back 
pain.

Finally, there is also evidence that the veteran's canal 
stenosis at the L2-3 level is genetic.  (See February 2006 
private medical treatment note.)  Thus, the examiner should 
take this under consideration as well when rendering an 
opinion as to nexus of the veteran's current low back 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in Oklahoma City, 
Oklahoma from 1979 to 1995 and the VA Medical 
Center in Temple, Texas, from 1995 to 2000.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Thereafter, the veteran should be 
scheduled for a VA spine examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination, and such review should be noted 
in the examination report.

After reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current low back disorder (as set forth by 
the reports of an August 2006 lumbar 
myelogram report and a November 2005 magnetic 
resonance imaging study of the lumbar spine) 
is related to any injury or disease incurred 
during service, or whether it is due to a 
genetic condition (canal stenosis at the L2-3 
level) or an intervening post-service injury.  
In rendering an opinion, the examiner is 
directed to specifically consider and discuss 
the two possible back injuries addressed 
above in the discussion section of this 
remand, and an opinion should be given as to 
whether either or both injuries are 
intervening causes of the veteran's current 
low back disorder.  The examiner should also 
consider and discuss the May 2007 private 
physician's opinion.  

3.  Then, after ensuring that the VA 
examination report is complete, the 
veteran's claim for service connection for a 
low back disorder should be adjudicated on 
the merits.  If such action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


